Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 9, 2007







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed January 9, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01017-CV
____________
 
IN RE JAMES YOST, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
November 15, 2006, relator filed a petition for writ of mandamus
in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator asked this court to compel the Honorable Eric Andell, sitting by
assignment for the 300th Judicial District Court of Brazoria County, to set
aside the temporary orders entered October 10, 2006.
Relator
has not established that he is entitled to mandamus relief.  Accordingly, we
deny relator=s petition for writ of mandamus. 
 
PER CURIAM




 
Petition Denied and Memorandum
Opinion filed January 9, 2007.
Panel consists of Justices Anderson,
Hudson, and Fowler.